Citation Nr: 9928769	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  94-46 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right calf, with partial nerve 
injury to the cutaneous nerve of the medial aspect of the 
calf, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  The 
veteran had active service from May 1968 to January 1970.

In January 1997, the Board remanded this claim for further 
development, which has since been accomplished.  In a March 
1999 rating decision, the RO granted service connection for a 
scar on the right calf, and awarded a separate and distinct 
10 percent disability evaluation for such.  However, as the 
underlying 10 percent evaluation for residuals of a shell 
fragment wound to the right calf, with partial nerve injury 
to the cutaneous nerve of the medial aspect of the calf is 
not the highest evaluation available under all applicable 
diagnostic codes, it is still a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound to the 
right calf, with partial nerve injury to the cutaneous nerve 
of the medial aspect of the calf is manifested by pain and 
numbness.

2.  The veteran's right leg has displayed antalgia and 
weakness, and Achilles reflexes are asymmetrical.

3.  The veteran has duty restrictions at his workplace due to 
his residuals of a shell fragment wound to the right calf, 
with partial nerve injury to the cutaneous nerve of the 
medial aspect of the calf.



CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of a 
shell fragment wound to the right calf, with partial nerve 
injury to the cutaneous nerve of the medial aspect of the 
calf, have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1-4.56, 4.73, Diagnostic Code 
5312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for residuals 
of a shell fragment wound to the right calf, with partial 
nerve injury to the cutaneous nerve of the medial aspect of 
the calf (shell fragment wound) is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.  In this respect, the veteran mentioned 
in his October 1993 claim that surgery was considered to 
remove the shrapnel in his calf.  Again in December 1997, a 
VA interoffice memorandum referenced possible surgery.  
However, a December 1998 memorandum to the RO from a VA 
medical center that provided the veteran treatment noted that 
they did not have any progress notes or admission notes that 
would reflect that the veteran ever received surgery to 
remove the shrapnel.  Finally, neither the veteran nor his 
representative has recently informed the RO that any 
contemplated surgery was actually performed.  As such, there 
is no evidence of record to reflect that the veteran's 
shrapnel has since been surgically removed.

In July 1969, the veteran was wounded in action in the A-Shau 
Valley in Vietnam.  A September 1969 entry into service 
medical records noted that the veteran suffered from a 
penetrating shell fragment wound to the left leg, but 
subsequent records actually show that the veteran was wounded 
in the right leg.  Service medical records noted that there 
was no artery involvement, and that a delayed closure was 
performed in July 1969.  The wound was debrided.  

An October 1978 VA examination report noted that the veteran 
had a well-healed scar at the mid calf measuring about four 
inches in length.  Ultimately, the veteran received service 
connection for the shell fragment wound to the right leg in a 
December 1978 rating decision, which granted a 10 percent 
evaluation under Diagnostic Code 8529.

In March and April 1993, the veteran received a note from his 
private physician, John O. Stanley, M.D., for his employer, 
requesting that the veteran's duties be limited to eight hour 
days five days a week due to his service-connected shell 
fragment wound.  Other treatment records from that physician 
note that the veteran had complaints of leg pain as a result 
of the wound, and that more recently, he had been forced to 
work overtime, which aggravated the pain.  

The RO received this claim in October 1993.  That same month 
the veteran sought VA treatment for his shell fragment wound, 
complaining that as a result of new employment requiring 
prolonged standing, walking and lifting, he was experiencing 
increased pain and weakness in the area surrounding his 
wound.  Objectively, there was normal range of motion of the 
leg, and normal strength and sensation.  A follow-up was 
planned.  Later in October 1993, the veteran received follow-
up care, and the VA clinician recommended light duty for the 
veteran.  A note for the veteran's employer was apparently 
provided.  A November 1993 entry noted that the veteran had 
increased discomfort in the area around the wound, and 
another note for the veteran's employer was provided.

In May 1994, the RO provided the veteran with a VA 
examination.  The veteran informed the examiner that when he 
was younger his shell fragment wound did not present much 
difficulty, but now, as a middle-aged man, it had become more 
painful.  He also related that the pain prohibited him from 
performing his full duties as a mailman.  He explained that 
he is on his feet eight to ten hours a day on a regular 
basis, and at times longer as a result of forced overtime.  
The veteran also informed the examiner that his private 
physician had advised him to seek an optional career, but he 
felt compelled to stay with the Postal Service due to 
seniority and remuneration.  Finally, the veteran stated that 
his private physician had prescribed Valium as a muscle 
relaxant.  

Objectively, the veteran had a well-healed surgical scar at 
the site of the wound, and there was no evidence of muscle 
atrophy or muscle herniation.  There was no evidence of 
asymmetry between the two legs.  There was good range of 
motion of the right leg, and there was 5/5 motor strength.  
The veteran did complain of a numbness-like sensation.  X-
rays showed the presence of a metallic foreign body in the 
right mid calf.

In February 1995, the veteran was provided a hearing before 
an RO hearing officer.  The veteran testified that after he 
was wounded he was sent to a field hospital, where he 
received his first hospitalization.  He continued that the 
wound was not initially closed, but was left open to drain 
any possible infection.  He also stated that the fragment was 
left in him, as surgery at that time may have been more 
harmful than beneficial.  More recently, the veteran stated 
that his pain had increased since his initial service 
connection claim.  The veteran also testified that he was a 
mailman for the Postal Service, which was physically 
demanding, and at the end of some days his leg would become 
even more painful.

A 1996 VA treatment record noted that the veteran had 
exacerbations in his right leg with prolonged standing and 
walking.  The VA clinician recommended decreased standing, 
walking and pushing for 10 days.

In December 1997, as a result of the January 1997 Board 
remand, the veteran was provided with another VA examination.  
Relevant history was reviewed, and need not be stated again.  
Objectively, motor strength was 5/5 in the lower extremities, 
with some antalgia and weakness in the right lower extremity.  
Achilles reflexes were 1+ on the right and 2+ on the left.  
Pinprick was intact except for his right foot, which seemed 
to have diminished in a stocking pattern.  In February 1998, 
an EMG of the right leg was performed.  Results were normal, 
although it was noted that there was a slightly prolonged 
right H-reflex as compared to the left.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998). 

As noted above, the RO has evaluated the veteran's shell 
fragment wound under Diagnostic Code 8529, which provides for 
a maximum 10 percent evaluation for paralysis of the external 
cutaneous nerve of the calf.  As the veteran has been 
assigned the maximum schedular evaluation, the Board will 
consider alternative diagnostic codes in the evaluation of 
his shell fragment wound.

During the pendency of this claim the VA rephrased the rating 
schedule for rating the severity of muscle injuries, 
including those resulting from shell fragment wounds.  See 62 
Fed. Reg. 30235 (1997).  Ultimately, however, the revised 
rating schedule did not make substantive changes in the 
diagnostic criteria used to evaluate muscle injuries.

A moderate muscle injury is shown when there is a through and 
through or deep penetrating wound of short track from a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, and there are 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56 (1998).  Further, service department records or other 
evidence of in-service treatment for the wound must be shown, 
with consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  Id.

A moderately severe injury to a muscle must be a through and 
through or deep penetrating wound by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, and intermuscular cicatrization.  A history post-
wounding of prolonged hospitalization in service for 
treatment, and a record of consistent complaint of the 
cardinal signs and symptoms of muscle disability, and if 
present, evidence of inability to keep up with work 
requirements must be shown.  Id.

A severe injury to a muscle must also be a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or with a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  A history, such as 
that given for a moderately severe injury, but in an 
aggravated form, must also be shown, and objectively, there 
must be extensive ragged, depressed, and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in the track of the missile.  X-rays may show multiple 
scattered foreign bodies indicating a spread of intermuscular 
trauma and explosive effect of the missile.  There must be 
severe impairment of function.  Electodiagnostic tests must 
show diminished muscle excitability, and atrophy must be 
present.  Id.

Diagnostic Code 5312 evaluates Muscle Group XII, which 
controls dorsiflexion of the foot and anterior muscles of the 
leg.  That code also classifies muscle injuries, including 
shell fragment wounds, as slight, moderate, moderately severe 
or severe.  A moderate muscle injury warrants a 10 percent 
evaluation, while a moderately severe injury warrants a 20 
percent evaluation.  A severe muscle injury warrants a 30 
percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5312 
(1998).

In light of the above, the Board finds that the level of 
disability attributable to the veteran's shell fragment wound 
falls between that of a moderate disability and that of a 
moderately severe disability.  In this respect, the veteran 
has not displayed loss of deep fascia or muscle substance, 
nor do service medical records reflect prolonged 
hospitalization after his wounding.  Moreover, there has not 
been evidence of atrophy during this claim.  However, he has 
most recently had credible complaints of pain and fatigue-
pain, as well as some loss of power, as noted in the December 
1997 examination.  The Board would also note that the veteran 
did report at his hearing that at the time of his initial 
examination, in May 1994, he had rested his leg, and had not 
subjected it to the stresses of his employment.  In a similar 
manner, there is at least some evidence to reflect that the 
veteran has inability to keep up with the full requirements 
of his employment, particularly with forced overtime.

Ultimately, the veteran's symptomatology falls between the 
criteria for a moderate injury and a moderately severe 
injury.  Resolving doubt in favor of the veteran, the Board 
finds that a 20 percent evaluation is warranted for the 
veteran's shell fragment wound of the right leg under 
Diagnostic Code 5312.  38 C.F.R. §§ 4.3, 4.7 (1998).  
However, as in the absence of a shattering bone fracture, 
ragged, depressed or adherent scars, the evidence is against 
the finding of a severe muscle injury as contemplated in the 
diagnostic criteria.  Likewise, the Board would also note 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55(a) (1998).  Thus, in granting the above 20 
percent evaluation under a diagnostic code different from 
that used by the RO, the Board has not combined the 20 
percent evaluation under Diagnostic Code 5312 with the 10 
percent evaluation assigned under Diagnostic Code 8529.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In the absence of such factors such as marked interference 
with employment (that is, beyond that contemplated in the 
rating criteria) or frequent hospitalizations during the 
course of this claim, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Towards this 
end, the Board would point out that the grant of the 20 
percent evaluation on a schedular basis was made in large 
part on the difficulties the veteran encountered at his 
workplace due to his shell fragment wound.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).







ORDER

Subject to the laws governing monetary payments, a 20 percent 
evaluation for residuals of a shell fragment wound to the 
right calf, with partial nerve injury to the cutaneous nerve 
of the medial aspect of the calf, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

